*237Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered March 15, 2001, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 16 years, unanimously affirmed.
Defendant testified that he opened the door to his apartment and was standing at the threshold, when he fatally struck the victim in response to what he perceived as the victim’s aggression. This testimony did not require the court, in connection with defendant’s justification defense, to give the charge defendant requested, namely, that he had no duty to retreat while inside his dwelling. Even if the truth of defendant’s account is assumed, he could have avoided the victim’s alleged aggression simply by closing the apartment door, without engaging in any “retreat.” In any event, if there were any error in the refusal to give the requested charge, such error would have been harmless in view of the overwhelming evidence that defendant unjustifiably attacked the victim outside of defendant’s apartment, which evidence leaves no significant probability, or even a reasonable possibility, that the verdict would have been different had the requested charge been given (see People v Crimmins, 36 NY2d 230, 242 [1975]; People v Mojica, 264 AD2d 693 [1999], lv denied 94 NY2d 905 [2000]; cf. People v Wesley, 76 NY2d 555, 560 [1990]). Concur—Andrias, J.P., Lerner, Friedman and Marlow, JJ.